     Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1360 Page 1 of 16



 1     Todd D. Carpenter (CA 234464)
          tcarpenter@carlsonlynch.com
 2     Brittany C. Casola (CA 306561)
          bcasola@carlsonlynch.com
 3     CARLSON LYNCH SWEET
       KILPELA & CARPENTER, LLP
 4     1350 Columbia St. Ste. 603
       San Diego, CA 92101
 5     Tel: (619) 762-1900
       Fax: (619) 756-6991
 6
       Jeffrey D. Kaliel (CA 238293)
 7        jkaliel@kalielpllc.com
       Sophia Gold (CA 307971)
 8        sgold@kalielpllc.com
       KALIEL PLLC
 9     1875 Connecticut Ave., NW, 10th Floor
       Washington, D.C. 20009
10     Tel: (202) 350-4783

11     Attorneys for Plaintiffs and the Class

12
                                UNITED STATES DISTRICT COURT
13
                              SOUTHERN DISTRICT OF CALIFORNIA
14
15
       HELEN LOTSOFF and ASHLEIGH                 Case No. 3:18-cv-2033-AJB-MDD
16     HARTMAN, on behalf of themselves and
       all others similarly situated,             MEMORANDUM OF POINTS
17                                                AND AUTHORITIES IN
                                 Plaintiffs,      OPPOSITION TO DEFENDANT
18                                                FCTI, INC.’S MOTION TO
             vs.                                  DISMISS PLAINTIFFS’ FIRST
19                                                AMENDED COMPLAINT
       WELLS FARGO BANK, N.A., FCTI, INC.
20     and DOES 1-50, inclusive,
                                                  Date: January 10, 2019
21                               Defendants.      Time: 2:00 p.m.
                                                  Courtroom 4A
22
                                                  Honorable Anthony J. Battaglia
23
24
25
26
27
28

                                                -0-
                                                         Case No: 3:18-cv-2033-AJB-MDD
     Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1361 Page 2 of 16



 1                                     TABLE OF CONTENTS
 2       I.   INTRODUCTION………………………………………………………………….1
 3      II.   STATEMENT OF FACTS…………………………………………………….…...1
 4     III.   LEGAL STANDARD………………………………………………………………3
 5 IV.        ARGUMENT……………………………………………………………………….4
 6             A.        Plaintiff Has Standing to Pursue Her Claims……………………………..4
 7             B.        Breach of Contract………………………………………………………..6
 8             C.        Plaintiff Adequately States a Claim for Violation of the UCL…………...6
 9                  1.     Plaintiff Adequately Asserts a Claim Under the “Unfair” Prong….…7
10                  2.     Plaintiff Adequately Asserts a Claim Under the “Fraudulent” Prong…9
11             D. Plaintiff Adequately States a Claim for Conversion……………………….10
12     V.     CONCLUSION…………………………………………………………………...11
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   i
                                                            Case No: 3:18-cv-2033-AJB-MDD
     Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1362 Page 3 of 16



 1                               TABLE OF AUTHORITIES
 2     Cases                                                                    Page
 3     Bates v. United Parcel Serv., Inc.,
             511 F.3d 974 (9th Cir. 2007)………………………………………………….…..4
 4
 5     Camacho v. Auto. Club of S. California,
           142 Cal. App. 4th 1394 (2006)……………………………………………………8
 6
 7     Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tele. Co.,
             20 Cal. 4th 163 (1999)………………………………………………………….…6
 8
 9     Chodos v. West Pub. Co.,
            292 F.3d 992 (9th Cir. 2002)…………………………………………………….11
10
11     Clayworth v. Pfizer, Inc.,
            49 Cal. 4th 758 (2010)…………………………………………………………….8
12
13     Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv. Inc.,
             911 F.2d 242 (9th Cir. 1990)……………………………………………………,.11
14
15     Forman v. Davis,
            371 U.S. 178 (1962)……………………………………………………………..11
16
17     Hadley v. Kellogg Sales Co.,
            243 F. Supp. 3d 1074 (N.D. Cal. 2017)………………………………………...6, 7
18
19     Hahn v. Massage Envy Franchising, LLC,
            No. 12CV153 DMS (BGS), 2013 WL 12187499 (S.D. Cal. Sept. 17, 2013)……..4
20
21     In re iPhone 4S Consumer Litigation,
               No. C12-1127 CW, 2013 WL 3829653 (N.D. Cal. July 23, 2013)………………11
22
23     In re Tobacco II Cases,
              46 Cal. 4th 298 (2009)…………………………………………………………..…5
24
25     Kwikset Corp. v. Super. Ct.,
            51 Cal. 4th 310 (2011)………………………………………………………..…6, 8
26
27     Lloyd v. Navy Federal Credit Union,
             No. 17-cv-1280-BAS-RBB, 2018 WL 1757609 (S.D. Cal. Apr. 12, 2018)…….....3
28

                                              ii
                                                       Case No: 3:18-cv-2033-AJB-MDD
     Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1363 Page 4 of 16



 1
       Lozano v. AT&T Wireless Services, Inc.,
 2
            504 F.3d 718 (9th Cir. 2007)…………………………………………………….6, 7
 3
       McKell v. Wash. Mut., Inc.,
 4
            142 Cal. App. 4th 1457 (2006)………………………………………………… …7
 5
       Obesity Research Inst., LLC v. Fiber Research Int’l, LLC,
 6
             165 F. Supp. 3d 937 (S.D. Cal. 2016)…………………………………………...…5
 7
       Olenicoff v. UBS AG,
 8
             No. SACV 08-1029 AG (RNBx), 2010 WL 8530286 (C.D. Cal. Mar. 16, 2010)..11
 9
       People ex rel. Renne v. Servantes,
10
             86 Cal. App. 4th 1081 (2001)…………………………………………………….6
11
       Thesier-Hendricks v. TJL Enterprises, Inc.,
12
             No. LACV1500477JAKSSX, 2015 WL 10791893 (C.D. Cal. Aug. 3, 2015)…...4
13
       Welco Electronics, Inc. v. Mora,
14
            223 Cal. App. 4th 202 (2014)…………………..………………………………..10
15
       Williams v. Gerber Products Co.,
16
             552 F.3d 934 (9th Cir. 2008)……………………………………………………..9
17
       Woodard v. Labrada,
18
           No. EDCV1600189JGBSPX, 2017 WL 3309765 (C.D. Cal. July 31, 2017)…5, 6
19
20     Statutes
21     Cal. Bus. & Prof. Code § 17200………………………………………………………..3, 6
       Cal. Bus. & Prof. Code § 17500…………………………………………………………..5
22
       12 C.F.R. 1005.16(b)……………………………………………………………………..9
23
24
25
26
27
28

                                             iii
                                                       Case No: 3:18-cv-2033-AJB-MDD
     Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1364 Page 5 of 16



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2      I.   INTRODUCTION
 3           In its motion, FCTI attempts to absolve itself of responsibility for its own deceptive
 4     conduct by placing the blame on Wells Fargo. That finger-pointing fails, since Plaintiff
 5     challenges FTCI’s independent wrongdoing. Plaintiff’s Complaint alleges FCTI designed
 6     a series of deceptive screen prompts that lure unsuspecting consumers into engaging in
 7     balance inquiry transactions that they would not otherwise purchase. FCTI intentionally
 8     and systematically fails to inform consumers that they will be charged a fee for these
 9     balance inquiry transactions. FCTI then inappropriately double bills consumers for single
10     balance inquiry transactions by inaccurately conveying to Wells Fargo that the consumer
11     has engaged in multiple balance inquiries. FCTI cannot escape liability merely because
12     Wells Fargo receives the money first. Indeed, FCTI concedes that it profits from each
13     balance inquiry it deceptively foists on consumers in the form of an interchange fee. As
14     explained herein, FCTI’s unfair and deceptive conduct is actionable under the UCL.
15     Plaintiff has also stated a claim against FCTI for conversion.
16     II.   STATEMENT OF FACTS
17           FCTI employs a deceptive scheme of misleading unsuspecting customers into
18     engaging in checking account balance inquiries at its non-bank affiliated ATM machines.
19     (See generally Dkt. No. 1-5, First Amended Class Action Complaint (“FAC”) ¶¶ 165–195.)
20     The reason for doing so is plain: for each “balance inquiry” a customer conducts at an FCTI
21     ATM machine, the consumer is assessed an out-of-network fee by Wells Fargo, and as a
22     result, a portion of that fee is paid to FCTI in the form an “interchange fee.” (Id. ¶¶ 111–
23     130, 276, 339.) In a world where the occurrence of balance inquiries at independent ATM
24     machines has substantially declined, FCTI stands to gain a significant increase in revenue
25     by exploiting consumers and conjuring up phantom balance inquiry transactions. (Id. ¶¶
26     115–125.)
27           To execute this scheme, FCTI utilizes deceptive screen prompts that are specifically
28     designed to trick customers into engaging balance inquiry transactions that customers

                                                    1
                                                              Case No: 3:18-cv-2033-AJB-MDD
     Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1365 Page 6 of 16



 1     would not otherwise purchase. (Id. ¶¶ 170–195.) But the misleading practice does not end
 2     there. After fraudulently luring consumers into making balance inquiries at the outset of
 3     the transaction—transactions that the consumer was not even initially aware they were
 4     conducting—FCTI then unconscionably causes the customer to be double-billed for those
 5     single balance inquiry transactions by inaccurately communicating to Wells Fargo that the
 6     customer has engaged in multiple balance inquiries. (Id. ¶¶ 165–169.)
 7           To illustrate, upon engaging an FCTI ATM machine to conduct a simple cash
 8     withdrawal, users are immediately presented with a screen prompt asking if the customer
 9     would like to “view” his or her account balance. (Id. ¶¶ 170–195.) Unwitting customers,
10     including each of the FCTI Plaintiffs, have no idea that answering “Yes” at the FCTI ATM
11     was an event that would cause a fee, both because they are never expressly warned it will
12     be the basis for a fee, and for several other reasons. (Id.) First, and as is the fundamental
13     intention of Balance Inquiry at Start, the fact that the very first screen presented is a
14     question regarding a balance inquiry is an indication to reasonable consumers that they
15     must select “Yes” in order to proceed. Moreover, the ATM user is never asked the simple
16     question “Would you like to perform a balance inquiry?” (Id.) Especially under the quick
17     time constraints of a real world ATM transaction, reasonable consumers do not understand
18     that “viewing your account balance” as a first step to making a cash withdrawals is
19     equivalent to performing a separate “balance inquiry.” (Id.) At that time, the customer has
20     only a binary option, to select “yes” or “no,” which indicates to a reasonable consumer that
21     he or she must select “yes” in order to proceed with the transaction. (Id.)
22           If the customer selects “yes” and then selects an account, the available balance is
23     displayed on the screen with a prompt asking: “Would you like to print your Balance and
24     continue the Transaction?” (Id.) Again, the customer is presented with only a binary
25     option, to “cancel” or “continue,” which indicates to a reasonable consumer that he or she
26     must select “continue” in order to proceed with the intended cash withdrawal. (Id.)
27     However, if the customer selects “continue,” the transaction abruptly ends and then
28     requires the customer to re-enter his or her PIN, apparently forcing the customer to engage

                                                    2
                                                               Case No: 3:18-cv-2033-AJB-MDD
     Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1366 Page 7 of 16



 1     in a second, separate transaction. (Id.) Once a customer re-enters his or her PIN, the screen
 2     asks if the customer would like “a receipt for this transaction,” but at no time during this
 3     second “transaction” does the screen prompt mention viewing, inquiring, or printing a
 4     balance. (Id.) After the customer selects “yes” or “no” to the receipt request, the screen
 5     then prompts the customer to select the desired transaction (i.e., “withdrawal,” “inquiry,”
 6     “transfer,” or “fast cash.”). (Id.) As a result, the customer is inexplicably charged two
 7     balance inquiry fees arising from a single cash withdrawal transaction. (Id.)
 8           Wells Fargo and other consumers’ banks assess customers out-of-network balance
 9     inquiry fees based on the information that FCTI provides it. (Id.) FCTI also directly profits
10     from this scheme. For each balance inquiry transaction, FCTI is paid a portion of the
11     balance inquiry fee in the form of an interchange fee. (FAC ¶¶ 4, 193.)
12           On or around June 20, 2018, Plaintiff Ashleigh Hartman fell prey to this deceptive
13     scheme when she used an FCTI ATM located at a 7-11 convenience store in San Diego in
14     order to make a $20.00 cash withdrawal. (Id. ¶ 244.) Following her transaction, she was
15     surprised to learn that she was assessed, in addition to the cash withdrawal surcharge paid
16     to FCTI ($2.95), two separate $2.00 fees from Wells Fargo for making two out-of-network
17     balance inquiries, and an additional $2.50 fee from Wells Fargo for making an out-of-
18     network cash withdrawal. (Id.) In sum, Plaintiff Hartman was charged $9.45 total in fees
19     for making a $20.00 cash withdrawal. (Id.)
20           Plaintiff Hartman asserts claims against FCTI on behalf of herself and similarly
21     situated Wells Fargo checking account holders in California for violation of California’s
22     Unfair Competition Law (the “UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq. and
23     conversion arising from FCTI’s deceptive practices.
24 III.      LEGAL STANDARD
25           A motion to dismiss pursuant to Federal Rules of Civil Procedure Rule 12(b)(6) tests
26     the legal sufficiency of the complaint. Lloyd v. Navy Federal Credit Union, No. 17-cv-
27     1280-BAS-RBB, 2018 WL 1757609, at *4 (S.D. Cal. Apr. 12, 2018). In ruling on such
28

                                                    3
                                                               Case No: 3:18-cv-2033-AJB-MDD
     Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1367 Page 8 of 16



 1     motion, the court must accept as true the well-plead allegations and construe “those
 2     allegations in the light most favorable to the plaintiff.” Id.
 3 IV.         ARGUMENT
 4        A.      Plaintiff Has Standing to Pursue Her Claims
 5             FCTI first argues, in cursory fashion, that Plaintiff lacks standing under Article III
 6     because “Hartman’s complaints relate solely to fees paid to Wells Fargo.” (Def.’s Br. at 6.)
 7     FCTI interprets Article III too narrowly. To establish standing under Article III, a plaintiff
 8     need only (1) suffer an injury in fact, (2) fairly traceable to the challenged conduct, and (3)
 9     show that the injury is likely to be redressed by a favorable decision. Bates v. United
10     Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007). With respect to the first “injury in
11     fact” element, there is no dispute that Plaintiff’s payment of balance inquiry fees constitutes
12     an injury in fact.
13             With respect to the second element, FCTI apparently argues the balance inquiry fees
14     are not “fairly traceable” to conduct by FCTI. But that barebones assertion is contradicted
15     by the well-pled allegations in Plaintiff’s complaint. See Thesier-Hendricks v. TJL
16     Enterprises, Inc., No. LACV1500477JAKSSX, 2015 WL 10791893, at *8 (C.D. Cal. Aug.
17     3, 2015) (“[A]t the pleading stage, general factual allegations of injury resulting from the
18     defendant’s conduct may suffice [to establish standing].”). Plaintiff alleges that unfair and
19     deceptive conduct by FCTI caused Plaintiff to pay balance inquiry fees to Wells Fargo.
20     (See FAC ¶¶ 170–195.) Specifically, FCTI utilizes deceptive screen prompts that are
21     specifically designed to trick customers into engaging balance inquiry transactions that
22     customers would not otherwise purchase. (Id.) Moreover, FCTI then causes consumers to
23     be double billed for those balance inquiry transactions by inaccurately communicating to
24     Wells Fargo that the customer has engaged in multiple balance inquiries. (Id. ¶¶ 165–169.)
25     In other words, the balance inquiry fees Plaintiff paid are directly traceable to conduct by
26     FCTI. See Hahn v. Massage Envy Franchising, LLC, No. 12CV153 DMS (BGS), 2013
27     WL 12187499, at *2 (S.D. Cal. Sept. 17, 2013) (“To show the plaintiff’s injury is
28     fairly traceable to the defendant, the plaintiff need not demonstrate proximate cause, only

                                                      4
                                                                 Case No: 3:18-cv-2033-AJB-MDD
     Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1368 Page 9 of 16



 1     ‘a line of causation between defendan[t’s] action and [the] alleged harm that is more than
 2     attenuated.’”).
 3            FCTI’s strained interpretation of Article III would eviscerate basic principles of tort
 4     liability. For instance, if a plaintiff was only entitled to sue the party to whom a plaintiff
 5     paid her money, a plaintiff would not have standing to sue a manufacturer of a defective
 6     consumer product sold by a retailer, a corporation that disseminated a deceptive label sold
 7     by a retailer, or a financial services company who illegally received a kickback on a
 8     financial   product.    That    is   not   the   law.   See    Woodard      v.   Labrada,    No.
 9     EDCV1600189JGBSPX, 2017 WL 3309765, at *11 (C.D. Cal. July 31, 2017) (“Courts
10     have embraced common law doctrines of secondary liability to hold any person part of a
11     common scheme to engage in unfair business practices liable.”). Indeed, the UCL
12     specifically imposes liability on a defendant who “directly or indirectly . . . cause[s] [a
13     misleading statement] to be made or disseminated before before the public . . .” Cal. Bus.
14     & Prof. Code § 17500. There is no requirement under either the UCL or Article III that the
15     plaintiff engage in a direct business dealing with the defendant. See Obesity Research Inst.,
16     LLC v. Fiber Research Int’l, LLC, 165 F. Supp. 3d 937, 948 (S.D. Cal. 2016).
17            Finally, Plaintiff has adequately alleged that injury is likely to be redressed by a
18     favorable decision. If Plaintiff succeeds on the merits, Plaintiff will ask the Court to award
19     both restitution and injunctive relief. While the Court need not decide the scope of that
20     relief now, enjoining FCTI from continuing to engage in its unfair and deceptive practices
21     and ordering FCTI to return all funds wrongfully obtained from its conduct would provide
22     adequate redress to Plaintiff for her claims.1 Plaintiff therefore has standing under Article
23     III.
24
25
       1
         FCTI incorrectly argues “restitution is an impossible remedy because FCTI has not
26     received anything from Hartman or any other customer for OON balance inquiries.” (Def.’s
       Br. at 8.) While the precise nature of the restitution relief is unnecessary for the Court to
27     resolve at this stage in the litigation, restitution is certainly not impossible. Restitution is a
28     broad equitable remedy designed to “restore to the parties in interest money or property
       taken by means of unfair competition.” In re Tobacco II Cases, 46 Cal. 4th 298, 313 (2009).
                                                        5
                                                                  Case No: 3:18-cv-2033-AJB-MDD
 Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1369 Page 10 of 16



 1      B.      Breach of Contract
 2           Plaintiff brings her breach of contract claim against Defendant Wells Fargo. Plaintiff
 3   does not bring a cause of action for breach of contract against Defendant FCTI.
 4      C.      Plaintiff Adequately States a Claim for Violation of the UCL
 5           California’s Unfair Competition Law (the “UCL”) is “a broad remedial statute that
 6   permits an individual to challenge wrongful business conduct ‘in whatever context such
 7   activity might occur.’” Lozano v. AT&T Wireless Services, Inc., 504 F.3d 718, 731 (9th
 8   Cir. 2007) (emphasis added), citing Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tele.
 9   Co., 20 Cal. 4th 163 (1999)). The UCL is “intentionally broad to give the court maximum
10   discretion to control whatever new schemes may be contrived, even though they are not
11   yet forbidden by law.” People ex rel. Renne v. Servantes, 86 Cal. App. 4th 1081, 1095
12   (2001) (emphasis added). The UCL “creates a cause of action for business practices that
13   are (1) unlawful, (2) unfair, or (3) fraudulent,” and each prong is independently actionable.
14   Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1089 (N.D. Cal. 2017), citing Cal. Bus.
15   & Prof. Code § 17200.
16           Moreover, “[t]he UCL casts a wide net: potential defendants under section 17200
17   extend beyond the actual perpetrators of unlawful, unfair, or fraudulent acts.” Woodard,
18   2017 WL 3309765, at *12. “[C]ourts have held defendants liable under the UCL on agency
19   principles, on theories of aiding and abetting, furnishing the means, and civil conspiracy.”
20   Id. A defendant’s conduct on its own need not satisfy every element of the UCL. Id. at
21   *11.
22           Plaintiff adequately states a claim against FCTI under the unfair and fraudulent
23   prongs of the UCL. At the outset, it bears noting that FCTI cannot hide behind Plaintiff
24   Hartman’s contract with Wells Fargo to evade liability from its independently fraudulent
25
26
     Here, Plaintiff alleges FCTI receives a portion of the balance inquiry fees in the form of
27   interchange fees. Disgorgement of these interchange fees is therefore one potential
28   restitutionary remedy. In any event, entitlement to restitution is not an element of the
     standing analysis. Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 337 (2011).
                                                    6
                                                              Case No: 3:18-cv-2033-AJB-MDD
 Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1370 Page 11 of 16



 1   conduct. FCTI incessantly points the finger at Wells Fargo by arguing that Wells Fargo is
 2   the source of Hartman’s out-of-network fees, and “the fact that Hartman became indebted
 3   to Wells Fargo for various transactions at a[n] FCTI ATM is a matter between Hartman
 4   and Wells Fargo.” (Deft. Br. at 9.) But FCTI cannot immunize itself from liability based
 5   on Wells Fargo’s independent actions. While Wells Fargo was not authorized to charge
 6   OON Fees for balance inquiries at all, it could not have done so without FCTI’s deceptive
 7   screen prompts, which caused Hartman to unknowingly incur these fees. FCTI then relayed
 8   inaccurate information to Wells Fargo regarding the number of balance inquiries
 9   supposedly undertaken. Wells Fargo then charged Plaintiff fees, and then paid off FCTI
10   with interchange fees. (FAC ¶¶ 4, 193.) FCTI can be held liable for its role because its
11   actions in part caused the fees paid by Plaintiff and because FCTI profited from those fees.
12         Moreover, FCTI’s misleading screen prompts that lure customers into mistakenly
13   conducting (multiple) balance inquiries, causing them to be charged double fees for single
14   transactions, is independently deceptive and actionable. In other words, despite FCTI’s
15   contentions to the contrary, it is not necessary for FCTI to know (and Plaintiff need not
16   allege) the details of Hartman’s contractual arrangement with Wells Fargo in order for
17   Plaintiff to plausibly allege that FCTI is engaged in an independently deceptive practice
18   which caused Plaintiff to incur unnecessary balance inquiry fees. Accordingly, FCTI’s
19   arguments must fail.
20                   1. Plaintiff Adequately Asserts a Claim Under the “Unfair” Prong
21         An “unfair” business practice under the UCL encompasses activity that “violates
22   established public policy or if it’s immoral, unethical, oppressive, or unscrupulous and
23   causes injury to consumers which outweigh its benefits.” McKell v. Wash. Mut., Inc., 142
24   Cal. App. 4th 1457, 1473 (2006). Both of these tests, referred to as the “tethering” and
25   “balancing” tests, respectively, have been endorsed by the Ninth Circuit as applied to
26   consumer actions. See Hadley, 243 F. Supp. 3d at 1104, citing Lozano, 504 F.3d at 735–
27   36. Lastly, a third test, the “FTC Act test,” has also been applied to consumer actions and
28   determines “unfairness” exists if (1) the consumer injury is substantial; (2) the injury is not

                                                   7
                                                              Case No: 3:18-cv-2033-AJB-MDD
 Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1371 Page 12 of 16



 1   outweighed by any countervailing benefits to consumers or competition; and (3) the injury
 2   could not have reasonably been avoided. Camacho v. Auto. Club of S. California, 142 Cal.
 3   App. 4th 1394, 1401–03 (2006). In any event, Plaintiff sufficiently states a claim for
 4   violation of the “unfair” prong under both the “balancing test” and the “FTC Act test.”
 5         With respect to the “balancing test,” Plaintiff alleges that FCTI’s conduct is immoral,
 6   unethical, unconscionable, and substantially injurious to consumers.         (FAC ¶ 322.)
 7   Specifically, Plaintiff alleges that FCTI’s utilization of “deceptive screen prompts” and the
 8   resulting “unconscionable assessment of double-charging out-of-network balance inquiry
 9   fees for single balance inquiry transactions outweighs the utility to Defendants, if any” and
10   that these practices are “substantially injurious to consumers in that they have been forced
11   to pay double the amount of out-of-network balance inquiry fees than necessary.” (Id. ¶¶
12   321, 323.)
13         Plaintiff has also satisfied the FTC Act test. (Id. ¶¶ 318–320.) Plaintiff demonstrates
14   a substantial injury by alleging that FCTI caused consumers to be billed double the amount
15   of out-of-network balance inquiry fees for seemingly conducting single balance inquiry
16   transactions, and that FCTI’s conduct causing such to happen is not outweighed by any
17   countervailing benefits to consumers or competition. See Kwikset, 51 Cal. 4th at 323
18   (finding economic injury “for those who had had business dealings with a defendant and
19   had lost money or property as a result of defendant’s unfair business practices”); see also
20   Clayworth v. Pfizer, Inc., 49 Cal. 4th 758, 788 (2010). Lastly, Plaintiff alleges the
21   substantial injury could not reasonably have been avoided because “had Plaintiff known”
22   she would be charged two balance inquiry fees for conducting a single balance inquiry
23   transaction prior to withdrawing funds at an FCTI ATM machine, “she would not have
24   used FCTI’s ATM machine for her desired transaction.” (Id. ¶¶ 318–320.) Thus, Plaintiff
25   satisfies her pleading burden under both tests.
26         Notably, FCTI does not articulate how Plaintiff fails to satisfy these elements.
27   Rather, it contends “there is nothing unfair about FCTI receiving an interchange fee” for
28   customers’ use of out-of-network ATM machines and “nothing unfair about placing ATMs

                                                  8
                                                             Case No: 3:18-cv-2033-AJB-MDD
 Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1372 Page 13 of 16



 1   in places where the public may find them useful.” (Deft. Br. at 9.) But these arguments
 2   entirely miss the mark. FCTI provides no justification for how or why customers are
 3   apparently double-billed for single inquiry transactions, and provides no response to
 4   Plaintiff’s allegations that FCTI’s series of screen prompts mislead consumers into
 5   conducting balance inquiries. Accordingly, Plaintiff has adequately alleged a UCL claim
 6   under the “unfair” prong.
 7                    2. Plaintiff Asserts a Claim Under the “Fraudulent” Prong
 8          Under the “fraudulent” prong of the UCL, conduct is considered deceptive or
 9   misleading if it is “likely to deceive” a “reasonable consumer.” Williams v. Gerber
10   Products Co., 552 F.3d 934, 938 (9th Cir. 2008). Importantly, “whether a business practice
11   is deceptive will usually be a question of fact not appropriate for decision on [a motion to
12   dismiss].” Id.
13          Plaintiff sufficiently alleges that FCTI’s deceptive screen prompts at its ATM
14   machines amount to “fraudulent” conduct under the UCL because: (1) the manner in which
15   the screen prompts are presented to consumers misleads them into performing balance
16   inquiry transactions that they might not have otherwise engaged in, and (2) FCTI
17   inexplicably causes customers to be double-billed for the same purported balance inquiry
18   transaction. (FAC ¶¶ 165–195, 318–319.) To support these allegations, the FAC includes
19   pages of screenshots that demonstrate how and why a reasonable consumer is likely to be
20   misled into conducting a balance inquiry during a cash withdrawal transaction. (Id. p. 34–
21   42.)
22          Defendant’s citation to Regulation E and the Electronic Funds Transfer Act
23   (“EFTA”) is a red herring. (Deft. Br. at 10.) Indeed, 12 C.F.R. 1005.16(b) requires an
24   ATM operator to notify the consumer if the ATM operator is imposing a balance inquiry
25   fee; but Plaintiff isn’t challenging this practice. Moreover, Plaintiff isn’t challenging
26   FCTI’s right to collect an interchange fee from Wells Fargo for each balance inquiry
27   conducted at its ATM machines. Instead, the crux of the FAC is that FCTI misleads
28   consumers as to when they are actually conducting a balance inquiry and provides

                                                  9
                                                             Case No: 3:18-cv-2033-AJB-MDD
 Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1373 Page 14 of 16



 1   misinformation to Wells Fargo as to the actual number of balance inquiry transactions the
 2   consumer conducted. (FAC ¶ 193.) Neither Regulation E, nor the EFTA authorize the
 3   deceptive conduct that Plaintiff Hartman alleges.
 4           Again, the incentive for FCTI to engage in this misleading business practice is
 5   substantial, and Plaintiff clearly alleges that FCTI has a mutually beneficial agreement with
 6   Wells Fargo regarding such scheme. (Id. ¶¶ 165–168, 193, 318, 339 (“FCTI has wrongfully
 7   collected interchange fees from Wells Fargo through their wrongful double-charging
 8   practice associated with out-of-network balance inquiries at their ATM machines.”).
 9           Thus, Plaintiff also states a claim under the “fraudulent” prong of the UCL.
10      D.      Plaintiff Adequately States a Claim for Conversion
11           Plaintiff has sufficiently stated a claim for conversion against FCTI.         Under
12   California law, the “elements of a conversion claim are: (1) the plaintiff’s ownership or
13   right to possession of the property; (2) the defendant’s conversion by a wrongful act or
14   disposition of property rights; and (3) damages. . . .” Welco Electronics, Inc. v. Mora, 223
15   Cal. App. 4th 202, 208 (2014) (internal citations and quotation marks omitted).
16   “Conversion is a strict liability tort . . . The basis of a conversion action rests upon the
17   unwarranted interference by defendant with the dominion over the property of the plaintiff
18   from which injury to the latter results. Therefore, neither good nor bad faith, neither care
19   nor negligence, neither knowledge nor ignorance, are the gist of the action.” Id. Moreover,
20   “[m]oney may be the subject of the conversion if the claim involves a specific, identifiable
21   sum; it is not necessary that each coin or bill be earmarked.” Id. at 209 (emphasis added).
22           It appears FCTI only disputes Plaintiff’s ability to plead the second element of the
23   conversion claim as it flatly contends, without any supporting authority, that because it was
24   Wells Fargo and not FCTI who charged Plaintiff Hartman for the balance inquiry
25   transactions, no claim for conversion can stand against FCTI. (See Deft. Br. at 10–11.)
26   However, because the wrongful dispossession of Plaintiff Hartman’s money is directly
27   traceable to FCTI’s deceptive conduct, liability must attach to FCTI. See Welco
28   Electronics, Inc., 223 Cal. App. 4th at 217 (“[A] defendant’s acceptance of money to be

                                                  10
                                                             Case No: 3:18-cv-2033-AJB-MDD
 Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1374 Page 15 of 16



 1   paid to another is but one example of a conversion claim.”); see also Olenicoff v. UBS AG,
 2   No. SACV 08-1029 AG (RNBx), 2010 WL 8530286, at *32 (C.D. Cal. Mar. 16, 2010)
 3   (finding plaintiffs’ allegations that one defendant participated as a co-conspirator in the
 4   scheme to transfer plaintiffs’ funds to the other defendant was sufficient to form the basis
 5   of a conversion claim).
 6         Plaintiff’s allegations establishing conversion against FCTI are clear. The subject of
 7   the conversion involves specific, identifiable sums of money in the form of out-of-network
 8   balance inquiry fees (FAC ¶ 244). FCTI directly caused these sums to be converted
 9   through a wrongful act, namely, by utilizing deceptive screen prompts at its ATM machines
10   to lure customers into conducting balance inquiry transactions and causing them to be
11   double-billed for the same, and received a portion of these sums in the form of interchange
12   fees. (Id. ¶¶ 165–195, 336–348). Lastly, FCTI’s conversion of these sums resulted in
13   financial damage to customers in that they incurred double the amount of out-of-network
14   balance inquiry fees than otherwise expected. (Id.)
15         Accordingly, Plaintiff has adequately stated a claim for conversion against FCTI.
16   V.    CONCLUSION
17         For the foregoing reasons, Plaintiffs respectfully request that Defendant FCTI,
18   Inc.’s motion to dismiss be denied in its entirety2.
19
20   Date: October 23, 2018                         Respectfully submitted,
21                                                 /s/ Todd D. Carpenter
22                                                 CARLSON LYNCH SWEET
                                                   KILPELA & CARPENTER, LLP
23                                                 Todd D. Carpenter (CA 234464)
24
25   2
      Leave to amend is liberally granted. Forman v. Davis, 371 U.S. 178, 182 (1962); Chodos
     v. West Pub. Co., 292 F.3d 992, 1003 (9th Cir. 2002). Importantly, in the event the Court
26   decides to “grant[ ] [the] motion to dismiss, the court is generally required to grant the
     plaintiff leave to amend, even if not request to amend the pleading was made, unless
27   amendment would be futile.” In re iPhone 4S Consumer Litigation, No. C12-1127 CW,
28   2013 WL 3829653, at *5 (N.D. Cal. July 23, 2013), citing Cook, Perkiss & Liehe, Inc. v.
     N. Cal. Collection Serv. Inc., 911 F.2d 242, 246–47 (9th Cir. 1990).
                                                  11
                                                             Case No: 3:18-cv-2033-AJB-MDD
 Case 3:18-cv-02033-TWR-MDD Document 23 Filed 10/23/18 PageID.1375 Page 16 of 16



 1                                            tcarpenter@carlsonlynch.com
                                           Brittany C. Casola (CA 306561)
 2                                            bcasola@carlsonlynch.com
                                           1350 Columbia St. Ste. 603
 3                                         San Diego, California 92101
                                           Tel: (619) 762-1900
 4
                                           Jeffrey D. Kaliel (CA 238293)
 5                                            jkaliel@kalielpllc.com
                                           Sophia Gold (CA 307971)
 6                                            sgold@kalielpllc.com
                                           KALIEL PLLC
 7                                         1875 Connecticut Ave., NW, 10th Floor
                                           Washington, D.C. 20009
 8                                         Tel: (202) 350-4783
 9
                                           Attorneys for Plaintiffs and the Class
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          12
                                                    Case No: 3:18-cv-2033-AJB-MDD
